UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SALEEM EL—AMIN, )
)

Plaintiff, )

)

v ) Civil Action No. 14—1478 (UNA)

)

UNITED STATES, et al., )
)

Defendants. )

MEMORANDUM OPINION

The Court provisionally permitted the above—captioned action to be ﬁled on August 28,
2014. At that time, the Court directed plaintiff to submit a certiﬁed copy of his prison trust fund
account statement (or institutional equivalent) for the six-month period immediately preceding
the ﬁling of the complaint, obtained from the appropriate ofﬁcial of each prison at which
plaintiff is or was conﬁned, as required by the Prison Litigation Reform Act. See 28 U.S.C. §
1915(a). Plaintiff since has submitted two motions, and has yet to submit the required trust fund
account statement. The Court will dismiss this action without prejudice. An Order is issued

separately.

W
DATE: / M United S ates District Judge